--------------------------------------------------------------------------------

Exhibit 10.3
 
 
 
[FORM OF]
 
AMENDED AND RESTATED
 
[__________] AGREEMENT
 
by and between
 
PACIFIC ETHANOL [_________]
 
and
 
PACIFIC AG. PRODUCTS, LLC
 
Dated as of June 30, 2011
 
 
 


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
ARTICLE I  DEFINITIONS
1
1.1
Definitions
1
1.2
Interpretation
5
     
ARTICLE II  AGREEMENT
5
2.1
Agreement
5
2.2
Entire Agreement
6
     
ARTICLE III  CORN PROCUREMENT
6
3.1
Appointment and Acceptance; Performance of Obligations.
6
3.2
Limitations on Authority.
6
3.3
Obligations of [Plant Owner]
7
3.4
Transaction Reports
7
3.5
Delivery Point; Operating Protocol; Nominations; Measurement.
7
3.6
Benchmarking
8
   
ARTICLE IV  COMPENSATION AND PAYMENT
8
4.1
Fees and Payments.
8
4.2
Overdue Payments; Indemnity Payments.
9
4.3
Billing Dispute
9
4.4
Audit
9
   
ARTICLE V  TERM
10
5.1
Term
10
5.2
[Plant Owner] Defaults and PAP Remedies
10
5.3
PAP Defaults and [Plant Owner] Remedies
10
5.4
Change of Control
11
5.5
Replacement
11
   
ARTICLE VI  INSURANCE
11
6.1
PAP Insurance
11
6.2
PAP Insurance Premiums and Deductibles
12
   
ARTICLE VII  INDEMNIFICATION
13
7.1
[Plant Owner]’s Indemnity
13
7.2
PAP’s Indemnity
13
   
ARTICLE VIII  LIABILITIES OF THE PARTIES
13
8.1
No Consequential or Punitive Damages
13

 
 
 
i

--------------------------------------------------------------------------------

 
 
 
ARTICLE IX  CONFIDENTIALITY
13
   
ARTICLE X  FORCE MAJEURE
14
10.1
Events Constituting Force Majeure
14
10.2
Effect
14
10.3
Limitations
14
     
ARTICLE XI  DISPUTE RESOLUTION
15
11.1
Attempts to Settle
15
11.2
Resolution by Expert
15
11.3
Arbitration
15
11.4
Consequential and Punitive Damages
15
11.5
Finality and Enforcement of Decision
16
11.6
Costs
16
11.7
Continuing Performance Obligations
16
      ARTICLE XII  MISCELLANEOUS PROVISIONS
16
12.1
Assignment
16
12.2
Cooperation in Financing
16
12.3
Not for Benefit of Third Parties
16
12.4
Amendments
16
12.5
Survival
16
12.6
No Waiver
17
12.7
Notices
17
12.8
Representations and Warranties.
17
12.9
Counterparts and Execution
19
12.10
Governing Law
19
12.11
Severability
19
12.12
Successors and Assigns
19
12.13
Captions; Appendices
19



EXHIBIT
 
Exhibit A:                     Specifications
Exhibit B:                      Form of PEI Guaranty
Exhibit C:                      Operating Protocol
Exhibit D:                      Benchmarking
 
 


 
ii

--------------------------------------------------------------------------------

 


This AMENDED AND RESTATED CORN PROCUREMENT AND HANDLING AGREEMENT (this
“Agreement”) is made and entered into as of June 30, 2011 by and between Pacific
Ethanol [_________], a Delaware limited liability company (“[Plant Owner]”), and
Pacific Ag. Products, LLC, a California limited liability company
(“PAP”).  [Plant Owner] and PAP are each individually referred to herein as a
“Party”, and collectively are referred to herein as the “Parties”.
 
RECITALS
 
A.           The Parties hereto were previously party to that certain Corn
Procurement and Handling Agreement, dated as of [________], 2010 (the “Prior
Agreement”), pursuant to which PAP provided certain services to [Plant Owner].
 
B.           PAP provides grain services for denatured fuel ethanol production
facilities.
 
C.           [________] owns an approximately [____] million gallons-per-year
denatured fuel ethanol production facility in [______], [_______] (the
“Facility”) and has requested that PAP procure corn for the Facility.
 
D.           The Parties desire to amend and restate in its entirety the Prior
Agreement and enter into this Amended and Restated Corn Procurement and Handling
Agreement pursuant to which PAP will provide such procurement and handling
services.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the agreements and covenants hereinafter set
forth, and intending to be legally bound, the Parties hereto covenant and agree
as follows:
 
ARTICLE I
DEFINITIONS
 
1.1           Definitions.  The following terms shall have the meanings set
forth below when used in this Agreement:
 
“Act of Insolvency” means, with respect to any Person, any of the
following:  (a) commencement by such Person of a voluntary proceeding under any
jurisdiction’s bankruptcy, insolvency or reorganization law; (b) the filing of
an involuntary proceeding against such Person under any jurisdiction’s
bankruptcy, insolvency or reorganization law which is not vacated within 60 days
after such filing; (c) the admission by such Person of the material allegations
of any petition filed against it in any proceeding under any jurisdiction’s
bankruptcy, insolvency or reorganization law; (d) the adjudication of such
Person as bankrupt or insolvent or the winding up or dissolution of such Person;
(e) the making by such Person of a general assignment for the benefit of its
creditors (assignments for a solvent financing excluded); (f) such Person fails
or admits in writing its inability to pay its debts generally as they become
due; (g) the appointment of a receiver or an administrator for all or a
substantial portion of such Person’s assets, which receiver or administrator, if
appointed without the consent of such Person, is not discharged within 60 days
after its appointment; or (h) the occurrence of any event analogous to any of
the foregoing with respect to such Person occurring in any jurisdiction.
 


 
1

--------------------------------------------------------------------------------

 


“Affiliate” of a specified Person means any corporation, partnership, sole
proprietorship or other Person which directly or indirectly through one or more
intermediaries controls, is controlled by or is under common control with the
Person specified.  The term “control” means the ownership, either direct or
indirect, of twenty-five percent (25%) or more of the voting securities (or
comparable equity interests) or other ownership interests of a Person, or the
possession, either direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or any other means whatsoever.
 
“Agreement” means this Amended and Restated Corn Procurement and Handling
Agreement, including all Appendices, as the same may be modified, supplemented
or amended from time to time in accordance with the provisions hereof.
 
“Asset Management Agreement” means that certain Second Amended and Restated
Asset Management Agreement by and among PEI, Pacific Ethanol Stockton, LLC,
Pacific Ethanol Holding Co. LLC, Pacific Ethanol Madera LLC, Pacific Ethanol
Columbia, LLC and Pacific Ethanol Magic Valley, LLC, dated as of June 30, 2011,
as the same may be amended, supplemented or otherwise modified from time to
time.
 
“Bilateral Transaction” means, with respect to corn purchased by PAP for
delivery to [Plant Owner], a transaction entered into by PAP with one or more
Third Parties consisting of one or more forward sales of corn.
 
“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in Sacramento, California or New York, New York are required or
authorized to be closed.
 
“Change of Control” has the meaning ascribed thereto in the Credit Agreement.
 
“Control” means, when used with respect to any Person, the power to direct or
cause the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership or voting securities, by contract or
otherwise.
 
“Corn Procurement and Handling Fee” means, as payment for the solicitation,
proposal, negotiation and documentation of Bilateral Transactions and Grain
Handling Services, $0.045 per bushel of corn delivered to [Plant Owner] pursuant
to Bilateral Transactions.
 
“Credit Agreement” means the Credit Agreement, dated as of June 25, 2010, by and
among Pacific Ethanol Holding Co. LLC, Pacific Ethanol Madera LLC, Pacific
Ethanol Columbia, LLC, Pacific Ethanol Magic Valley, LLC, and Pacific Ethanol
Stockton, LLC, as Borrowers, Pacific Ethanol Holding Co. LLC, as Borrowers’
Agent, WestLB AG, New York Branch, as the administrative agent and the
collateral agent, and the lenders parties thereto from time to time, as the same
may be amended, supplemented or otherwise modified from time to time.
 
“Dispute” means a dispute, controversy or claim.
 
“Effective Date” means June 30, 2011.
 


 
2

--------------------------------------------------------------------------------

 


“Environmental Law” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, legally binding directive or requirement, or any
similar form of decision of or determination by, or any interpretation or
administration of any of the foregoing by a Governmental Authority, relating to
the environment, health or safety as affected by the environment or any
Hazardous Materials as now or hereinafter in effect.
 
“Expert” means an expert having sufficient technical expertise to address the
matter subject to a Dispute.
 
“Extension Notice” has the meaning assigned to such term in Section 5.1.
 
“Financing Documents” means any and all loan agreements, credit agreements
(including the Credit Agreement), reimbursement agreements, notes, indentures,
bonds, security agreements, pledge agreements, mortgages, guarantee documents,
intercreditor agreements, subscription agreements, equity contribution
agreements and other agreements and instruments relating to the financing (or
refinancing) of the operation, ownership and maintenance of the Facility.
 
“Financing Parties” means the banks, lenders, noteholders and/or other financial
institutions (or an agent or trustee thereof) party to the Financing Documents.
 
“Force Majeure Event” has the meaning assigned to such term in Section ‎10.1.
 
“Good Industry Practice” means any of the practices, methods and acts engaged in
or approved by a significant portion of the corn procurement and handling
industry during the relevant time period, or any of the practices, methods and
acts which, in the exercise of reasonable judgment in light of the facts known
at the time the decision was made, could have been expected to accomplish the
desired result at a reasonable cost consistent with good business practices,
reliability, safety and expedition.  “Good Industry Practice” is not limited to
a single set of optimum practices, methods or acts to the exclusion of others,
but rather is intended to include acceptable practices, methods or acts
generally accepted in the region.
 
“Governmental Authority” means any United States federal, state, municipal,
local, territorial, or other governmental department, commission, board, bureau,
agency, regulatory authority, instrumentality, judicial or administrative body.
 
 “Grain Handling Services” means (a) receiving, unloading and conveying corn
into the Storage Silos, (b) in the case of whole corn delivered to [Plant
Owner], processing and hammering such whole corn and (c) conveying corn to the
surge bin at the Facility.
 
“Hazardous Materials” means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, and transformers or other equipment that contain
dielectric fluid containing polychlorinated biphenyls; (b) any chemicals,
materials or substances which are now or hereafter become defined as or included
in the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “extremely hazardous wastes,” “restricted hazardous wastes,” “toxic
substances,” “toxic pollutants,” “pollution,” “pollutants,” “regulated
substances,” or works of similar import, under the Environmental Laws, including
but not limited to the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.); the Hazardous
Material Transportation Act, as amended (49 U.S.C. § 1801 et seq.); the Resource
Conservation and Recovery Act, as amended (42 U.S.C. § 6901 et seq.); the Toxic
Substances Control Act, as amended (42 U.S.C. § 7401 et seq.); the Clean Air
Act, as amended (42 U.S.C. § 7401 et seq.); the Federal Water Pollution Control
Act, as amended (33 U.S.C. § 1251 et seq.); or in the regulations promulgated
pursuant to said laws; or (c) any other chemical, material, substance or waste
declared to be hazardous, toxic, or polluting material by any Governmental
Authority, exposure to which is now or hereafter prohibited, limited or
regulated by any Governmental Authority.
 


 
3

--------------------------------------------------------------------------------

 


“Late Payment Rate” means a rate of interest per annum equal to the Prime Rate
plus two percent (2%).
 
“Law” means any law (including any Environmental Law), statute, act,
legislation, bill, enactment, policy, treaty, international agreement,
ordinance, judgment, injunction, award, decree, rule, regulation,
interpretation, determination, requirement, writ or order of any Governmental
Authority.
 
“Liabilities” has the meaning assigned to such term in Section 7.1.
 
“Loading/Offloading Facilities” means the rail spurs, barge and/or truck docks
located at the Facility, and all grain and grain products loading and unloading
equipment, including, but not limited to, all conveyors, lifts and elevators
used in connection with movement of grain and grain products in and out of the
Storage Silos.
 
“Monthly Date” means the last Business Day of each calendar month.
 
“NewCo” means New PE Holdco LLC, a Delaware limited liability company and the
indirect owner on the date hereof of all the equity interests in [Plant Owner].
 
“PAP” has the meaning assigned to such term in the Preamble.
 
“PAP Indemnified Person” has the meaning assigned to such term in Section 7.2.
 
“PAP’s Parties” means and includes, but is not limited to, employees, agents,
contractors, subcontractors, invitees, and other Persons under PAP’s Control or
direction.
 
“Party” and “Parties” have the meanings assigned to such terms in the Preamble.
 
“PEI” means Pacific Ethanol, Inc., a Delaware corporation.
 
“Permits” means all permits, authorizations, registrations, consents, approvals,
waivers, exceptions, variances, orders, judgments, written interpretations,
decrees, licenses, exemptions, publications, filings, notices to and
declarations of or with, or required by, any Governmental Authority, or required
by any Law, and shall include all environmental and operating permits and
licenses that are required for the full use, occupancy, zoning and operation of
the Facility.
 
“Person” means any individual, partnership, corporation, association, business,
trust, government or political subdivision thereof, governmental agency or other
entity.
 
“[Plant Owner]” has the meaning assigned to such term in the Preamble.
 


 
4

--------------------------------------------------------------------------------

 


“[Plant Owner] Indemnified Person” has the meaning assigned to such term in
Section 7.1.
 
“[Plant Owner]’s Parties” means and includes, but is not limited to, employees,
agents, contractors, subcontractors, invitees, and other Persons under [Plant
Owner]’s Control or direction.
 
“Prime Rate” means the rate per annum listed as the “Prime Rate” in the “Money
Rates” section of the Wall Street Journal from time to time.
 
“Prior Agreement” has the meaning assigned to such term in the Recitals.
 
 “Services” has the meaning assigned to such term in Section 2.1.
 
“Storage Silos” means the grain storage silos located at the Facility.
 
“Third Party” means any Person (other than PEI or a subsidiary thereof) that
enters into a Bilateral Transaction with PAP.
 
1.2           Interpretation.  The following interpretations and rules of
construction shall apply to this Agreement:  (a) titles and headings are for
convenience only and will not be deemed part of this Agreement for purposes of
interpretation; (b) unless otherwise stated, references in this Agreement to
“Sections,” “Appendices” or “Articles” refer, respectively, to Sections,
Appendices or Articles of this Agreement; (c) ”including” means “including, but
not limited to”, and “include” or “includes” means “include, without limitation”
or “includes, without limitation”; (d) ”hereunder”, “herein”, “hereto” and
“hereof’, when used in this Agreement, refer to this Agreement as a whole and
not to a particular Section or clause of this Agreement; (e) in the case of
defined terms, the singular includes the plural and vice versa; (f) unless
otherwise indicated, all accounting terms not specifically defined shall be
construed in accordance with generally accepted accounting practices in the
United States; (g) unless otherwise indicated, each reference to a particular
Law is a reference to such Law as it may be amended, modified, extended,
restated or supplemented from time to time, as well as to any successor Law
thereto; (h) unless otherwise indicated, references to agreements shall be
deemed to include all subsequent amendments, supplements and other modifications
thereto; and (i) unless otherwise indicated, each reference to any Person shall
include such Person’s successors and permitted assigns.
 
ARTICLE II
AGREEMENT
 
2.1           Agreement.  [Plant Owner] has engaged PAP to (i) solicit,
negotiate, enter into and administer, on behalf of [Plant Owner], corn supply
arrangements necessary and sufficient to allow [Plant Owner] to procure corn
necessary to operate the Facility and (ii) provide Grain Handling Services at
the Facility as more specifically described herein (collectively, the
“Services”).
 


 
5

--------------------------------------------------------------------------------

 


2.2           Entire Agreement.  This Agreement contains the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements, negotiations and understandings among the Parties with respect
to such subject matter.  Nothing in this Agreement shall be construed as
creating a partnership or joint venture between the Parties.
 
ARTICLE III
CORN PROCUREMENT
 
3.1           Appointment and Acceptance; Performance of Obligations.
 
(a)          Upon the terms and subject to the conditions of this Agreement and
in furtherance of PAP’s obligation to perform the Services, [Plant Owner] hereby
appoints PAP as its agent, with effect from and after the Effective Date, having
such authority as may be necessary for it to perform the Services including the
authority to take actions and execute documents in the name of [Plant Owner],
and PAP accepts such appointment and agrees to perform its duties under this
Agreement.  On and after the Effective Date, [Plant Owner] shall have the right
by notice to PAP to revoke or rescind all or any part of the authority granted
to PAP hereunder or otherwise reduce or restrict the scope of the Services.
 
(b)          PAP shall perform Services hereunder in all material respects in
accordance with this Agreement, applicable Laws, applicable Permits and Good
Industry Practice and with the intent to minimize the cost of corn to [Plant
Owner].
 
3.2           Limitations on Authority.
 
(a)          PAP shall solicit, negotiate and administer Bilateral Transactions
on general terms and conditions that have been established pursuant to the
operating protocol established pursuant to Section ‎3.5(b) and subject to the
limitations contained in this Section ‎3.2. PAP shall communicate to prospective
corn suppliers that all proposals for Bilateral Transactions are subject to the
conditions set forth in clause (c) below and any other conditions agreed by the
Parties in the operating protocol.
 
(b)          PAP, as agent for [Plant Owner] or otherwise on behalf of [Plant
Owner], shall not and shall cause each of its agents, employees and
representatives not to enter into or execute any Bilateral Transaction or any
other transaction in respect of the procurement of corn for the Facility having
a term greater then one hundred eighty (180) days or otherwise involving forward
purchases or sales of corn for more then one hundred eighty (180) days, in each
case without the prior written consent of [Plant Owner], which consent may be
withheld by [Plant Owner] in its discretion.
 
(c)          PAP, as agent for [Plant Owner] or otherwise on behalf of [Plant
Owner], shall not and shall cause each of its agents, employees and
representatives not to:  (i) enter into, execute, suspend or terminate (or
accept any termination of), (ii) amend, modify or supplement, (iii) give or
accept waivers with respect to or (iv) take any action or omit to take any
action with respect to, any Bilateral Transaction between [Plant Owner] and a
Third Party, that would result in a violation of or a default under any
Financing Document, unless the consent of the necessary Financing Party or
Financing Parties, as the case may be, has theretofore been obtained by [Plant
Owner].
 


 
6

--------------------------------------------------------------------------------

 


(d)          Notwithstanding anything to the contrary herein, PAP shall not
(i) solicit or propose any Bilateral Transaction with any Third Party that is
the subject of an Act of Insolvency, (ii) solicit or propose any Bilateral
Transaction which provides for the provision of corn in excess of the amount of
corn required by [Plant Owner] (after giving effect to [Plant Owner]’s existing
contractual obligations and the scheduling provisions set forth in
Section ‎3.5(b) below), or (iii) enter into Bilateral Transactions in its name.
 
(e)          In the event of a breach or default by a Third Party under any
Bilateral Transaction, PAP shall promptly notify [Plant Owner] of any such
breach and default and provide [Plant Owner] from time to time with reasonably
detailed information in respect of the same (including copies of all written
communications in respect thereof).  In the event of any such breach or default,
PAP shall use commercially reasonable efforts to procure replacement corn.
 
(f)          [Plant Owner] and PAP expressly acknowledge and agree
that:  (i) this Agreement does not convey ownership or control over all or any
part of the Facility from [Plant Owner] to PAP; and (ii) [Plant Owner] retains
ultimate decision-making authority relating to the operation of the Facility,
which authority may be exercised by [Plant Owner] in its discretion, provided
that, except as otherwise specifically instructed by written direction from
[Plant Owner] to PAP, PAP shall exercise its authority and fulfill its
responsibility to perform the Services.
 
3.3           Obligations of [Plant Owner].  [Plant Owner] shall provide PAP
with all information reasonably requested by PAP, and [Plant Owner] shall assist
PAP as reasonably requested in connection with the Services provided
hereunder.  At the request of [Plant Owner], PAP will cause PEI to execute and
deliver and maintain in full force and effect a guaranty in the form of
Exhibit B hereto.
 
3.4           Transaction Reports.  Within 30 days after each Monthly Date
occurring after the Effective Date, PAP shall deliver to [Plant Owner] a written
summary of the Bilateral Transactions which were entered into or performed, in
whole or in part, during the month ending on such Monthly Date.
 
3.5           Delivery Point; Operating Protocol; Nominations; Measurement.
 
(a)          PAP shall arrange for corn purchased pursuant to Bilateral
Transactions to be delivered to [Plant Owner] at the truck, barge and/or rail
receiving basin at the Facility specified  in the operating protocol described
in Section ‎3.5(b).
 
(b)          PAP and [Plant Owner] shall use the agreed operating protocol with
respect to the mechanics, timing and process for (i) determining how much corn
is required to be purchased on any particular day from Third Parties,
(ii) guidelines for the transmittal of solicitations or proposal of Bilateral
Transactions and [Plant Owner]’s response to such solicitation or proposal,
(iii) [Plant Owner] to communicate to PAP its corn requirements on a monthly,
weekly and daily basis, (iv) determining the quantity of corn to be stored in
the Storage Silos, and (v) administering the corn purchases contemplated by this
Agreement.  By mutual agreement, such operating protocol shall be updated from
time to time thereafter.  A copy of such protocol is attached hereto as
Exhibit C.
 


 
7

--------------------------------------------------------------------------------

 


(c)          All corn supplied under this Agreement shall conform to the minimum
specifications set forth on Exhibit A hereto.  Notwithstanding anything to the
contrary herein, if PAP supplies the Facility with corn that fails to meet the
minimum specifications set forth on Exhibit A and such failure was not caused by
PAP, such failure will not be a breach of this Agreement provided that (x) PAP
shall pursue any and all damages, price reductions and price refunds from the
applicable Third Party with respect to any such failure and pass on such
damages, price reductions and price refunds to [Plant Owner], (y) in the event
of any such failure, PAP shall use commercially reasonable efforts to procure
replacement corn and (z) in any event, PAP will not enter into any Bilateral
Transactions which provide for a baseline corn quality that is materially worse
than the minimum specifications set forth on Exhibit A.
 
(d)          On or before the date that is fifteen days prior to the end of a
calendar month, [Plant Owner] shall provide PAP with a forecast of its projected
monthly corn requirements for the following month.
 
(e)          PAP agrees to use its commercially reasonable efforts to procure
corn according to “first official grades” performed at time of loading, and PAP
shall use its commercially reasonable efforts to ensure that the corn conforms
to the standards of #2 Yellow Corn, as determined by the National Grain & Feed
Association.  PAP shall have the right to collect samples of each shipment of
corn delivered to [Plant Owner] under Bilateral Transactions at the point of
unloading.  [Plant Owner] shall have the right, upon reasonable notice and at
reasonable times and at its expense, to request copies of the “first official
grades” documentation that accompanies every shipment to confirm that the corn
delivered to it under Bilateral Transactions meets the requirements of such
Bilateral Transactions and the requirements of Section ‎3.5(b).
 
3.6           Benchmarking.  PAP shall furnish on a monthly basis a report
benchmarking its performance in accordance with Exhibit D.
 
ARTICLE IV
COMPENSATION AND PAYMENT
 
As compensation to PAP for the performance of its services hereunder, [Plant
Owner] shall pay PAP, in the manner and at the times specified in this ‎Article
IV, the Corn Procurement and Handling Fee, all as further described herein.
 
4.1           Fees and Payments.
 
(a)          Following the last Business Day of each calendar month (each
calendar month being referred to herein as a “Payment Period”) and within
15 days following receipt of an invoice from PAP in respect of such Payment
Period, [Plant Owner] shall pay to PAP an amount equal to the Corn Procurement
and Handling Fee for such Payment Period; provided, however, that [Plant Owner]
shall not be required to make payments to PAP in respect of any Bilateral
Transactions for which [Plant Owner] has not received corn from the
corresponding Third Party.  In connection with each such invoice, PAP shall
deliver to [Plant Owner] a statement detailing its calculations of the
applicable Corn Procurement and Handling Fee.
 


 
8

--------------------------------------------------------------------------------

 


(b)          If PAP defaults in its obligation to provide Services in accordance
with the terms of this Agreement, then [Plant Owner] shall be entitled to
set-off and deduct from current and/or future payments owed to PAP by [Plant
Owner] an amount equal to the amount of any damage payments owed by PAP to
[Plant Owner] as a result of PAP’s failure to perform hereunder.
 
4.2           Overdue Payments; Indemnity Payments.
 
(a)          If any Party shall fail to make any payment when due hereunder,
such overdue payment shall accrue interest at the Late Payment Rate from the
date originally due until the date paid.
 
(b)          Any indemnification payments received by PAP from a Third Party in
respect of a Bilateral Transaction shall be paid to [Plant Owner] on or before
the next payment date as determined in accordance with Section ‎4.1.
 
4.3           Billing Dispute.  If [Plant Owner] or PAP, in good faith, disputes
the amount of any payment received by it or to be paid by it or set-off pursuant
to Section ‎4.1 above, the disputing Party shall immediately notify the other
Party of the basis for the dispute.  The Parties will then meet and use their
best efforts to resolve any such dispute.  If any amount is ultimately
determined to be due to or permitted to be set-off by [Plant Owner] or PAP (as
the case may be), to the extent not previously paid or set-off, (a) PAP (or
[Plant Owner], as the case may be) shall pay such amount to [Plant Owner] (or
PAP, as the case may be) within five Business Days of such determination or
(b) PAP (or [Plant Owner], as the case may be) may then set-off such amount (as
the case may be).
 
4.4           Audit.  Notwithstanding the payment of any amount pursuant to this
‎Article IV, [Plant Owner] shall remain entitled (upon reasonable prior notice,
at reasonable times and at PAP’s corporate offices) and the administrative agent
under the Credit Agreement (and its consultants, as directed by the
administrative agent) shall be entitled (upon reasonable prior notice, not more
than once per calendar quarter and at PAP’s corporate offices) to conduct a
subsequent audit and review of (a) all Bilateral Transactions and related
records to verify the amount of gross payments and damage payments and (b) the
determination and calculation of the Corn Procurement and Handling Fee, for a
period of two years from and after the end of the applicable Payment
Period.  If, pursuant to such audit and review, it is determined that any amount
previously paid by [Plant Owner] to PAP was in excess of the amounts which
should have been paid to PAP, [Plant Owner] shall advise PAP indicating such
amount and the reason the amount should not have been paid by [Plant Owner] and,
subject to the next two sentences, PAP shall pay such amount to [Plant Owner]
within five Business Days of such request along with interest accrued at the
Late Payment Rate from the date originally paid until the date repaid to [Plant
Owner].  If the Parties do not agree with respect to any item so noted, the
Parties will then meet and use their best efforts to resolve the dispute.  If
the Parties are not able to resolve issues raised by such an audit and review,
any disputed items will be resolved in accordance with the provisions of
‎Article XI.
 


 
9

--------------------------------------------------------------------------------

 


ARTICLE V
TERM
 
5.1           Term.  This Agreement shall be effective as of the Effective Date
and, unless earlier terminated in accordance with its terms, shall continue in
effect until and including June 30, 2012; provided, that either [Plant Owner] or
PAP may extend this Agreement for additional one year periods, in each case by
written notice to the other (an “Extension Notice”) delivered not less than
ninety (90) days prior to the end of the original or renewal term, provided
further that this Agreement shall nonetheless terminate if the recipient of any
such Extension Notice rejects such Extension Notice not more than fifteen (15)
days after receipt of the Extension Notice.
 
5.2           [Plant Owner] Defaults and PAP Remedies.  Upon the occurrence of
any of the following events, PAP may exercise such rights and remedies as may be
available to it at law or in equity, including the right to terminate this
Agreement, by written notice to [Plant Owner], provided, that no such notice
shall be required for a termination pursuant to clause (c) of this Section ‎5.2:
 
(a)          the failure by [Plant Owner] to make any payment, deposit or
transfer required hereunder within thirty (30) days after the date such payment,
deposit or transfer is due, and such failure continues for fifteen (15) days
after receipt of written notice from PAP of such failure;
 
(b)          the failure of any statement, representation or warranty made by
[Plant Owner] in this Agreement to have been correct in any material respect
when made if such failure could reasonably be expected to have a material
adverse effect on [Plant Owner]’s ability to perform its obligations under this
Agreement;
 
(c)          the occurrence of an Act of Insolvency with respect to [Plant
Owner]; or
 
(d)          the failure of [Plant Owner] to perform any of its material
obligations under this Agreement and such failure continues for 30 days after
receipt of written notice from PAP of such failure; provided, that such 30-day
period shall be extended for up to an aggregate of 90 days so long as [Plant
Owner] is diligently attempting to cure such failure.
 
5.3           PAP Defaults and [Plant Owner] Remedies.  Upon the occurrence of
any of the following events, [Plant Owner] may exercise such rights and remedies
as may be available to it at law or in equity, including the right to terminate
this Agreement, by written notice to PAP, provided, that no such notice shall be
required for a termination pursuant to clause (c) of this Section ‎5.3:
 
(a)          the failure by PAP to make any payment, deposit or transfer
required hereunder within thirty (30) days after the date such payment, deposit
or transfer is due, and such failure continues for fifteen (15) days after
receipt of written notice from [Plant Owner] of such failure;
 


 
10

--------------------------------------------------------------------------------

 


(b)          the failure of any statement, representation or warranty made by
PAP in this Agreement to have been correct in any material respect when made if
such failure could reasonably be expected to have a material adverse effect on
PAP’s ability to perform its obligations under this Agreement;
 
(c)          the occurrence of an Act of Insolvency with respect to PAP; or
 
(d)          the failure of PAP to perform any of its material obligations under
this Agreement and such failure continues for 30 days after receipt of written
notice from [Plant Owner] of such failure; provided, that such 30-day period
shall be extended for up to an aggregate of 90 days so long as PAP is diligently
attempting to cure such failure.
 
5.4           Change of Control.  This Agreement shall terminate 45 days after
the occurrence of (i) any Change of Control with respect to [Plant Owner] or any
transfer, assignment, sale or other disposition of more than a majority of the
membership interests in PAP to any Person that is not an Affiliate of PEI or
(ii) any transfer, assignment, sale or other disposition of all or substantially
all of the assets comprising the Facility, in each case unless the Parties
mutually agree to the contrary.
 
5.5           Replacement.  Notwithstanding any other provision of this
Agreement, during the continuance of any default by PAP that would allow [Plant
Owner] to terminate this Agreement pursuant to Section ‎5.3 or during the 30-day
cure period provided in Section ‎5.3(b) (notwithstanding such cure period) if
PAP fails to procure corn necessary to operate the Facility or during the
continuance of any Force Majeure Event (including the effects thereof) that
renders PAP unable to perform its obligations under this Agreement, then [Plant
Owner] shall have the right to engage any other Person to provide the Services
and PAP shall not be entitled to any compensation (including any Corn
Procurement and Handling Fee) with respect to any replacement services provided
by such other Person.
 
ARTICLE VI
INSURANCE
 
6.1           PAP Insurance.  Without limiting any of the other obligations or
liabilities of PAP under this Agreement, PAP shall at all times carry and
maintain or cause to be carried and maintained, the minimum insurance coverage
set forth in this Section:
 
(a)          PAP shall maintain or cause to be maintained (i) Workers’
Compensation insurance in compliance with the workers’ compensation laws of the
states in which PAP provides Services as extended by the Broad Form All States
Endorsements, the United States Longshoreman’s and Harbor Workers’ Coverage
Endorsements on an if-any-exposure basis and the Voluntary Compensation Coverage
Endorsement, and (ii) Employer’s Liability (including Occupational Disease)
coverage with limits of not less than $1,000,000, which shall cover all of PAP’s
employees engaged in providing services hereunder.
 


 
11

--------------------------------------------------------------------------------

 


(b)          PAP shall maintain or cause to be maintained automobile liability
insurance for owned (if any), non-owned and hired vehicles with combined single
limits for bodily injury/property damage not less than $1,000,000 per occurrence
and containing appropriate no-fault insurance provisions wherever applicable.
 
(c)          PAP will maintain or cause to be maintained commercial general
liability insurance with a limit for bodily injury/property damage of not less
than $1,000,000 per occurrence and $2,000,000 in the annual aggregate.  Such
coverage shall include premises/operations, explosion, collapse and underground
property damage, broad form contractual, independent contractors,
products/completed operations (including operator errors  and omissions), broad
form property damage, personal injury and incidental professional liability (if
not covered under product/completed operations and if commercially available).
 
(d)          PAP shall maintain or cause to be maintained umbrella liability
insurance providing coverage limits in excess of those set forth in Section (a),
(b) and (c) above.  The limits of this umbrella coverage shall not be less than
$10,000,000 per occurrence and in the annual aggregate.
 
(e)          PAP shall maintain or cause to be maintained pollution legal
liability for sudden and accidental pollution for physical damage and bodily
injury to third parties in an amount of $3,000,000 per occurrence and in the
annual aggregate.
 
The terms and conditions of all insurance policies (including the amount, scope
of coverage, deductibles, and self-insured retentions) shall be acceptable in
all respects as of the Effective Date.  All insurance carried pursuant to this
Section shall conform to the relevant provisions of this Agreement and be with
insurance companies which are rated “A-, X” or better by Best’s Insurance Guide
and Key Ratings, or other insurance companies of recognized responsibility
satisfactory to [Plant Owner].  [Plant Owner] shall be furnished with
satisfactory evidence that the foregoing insurance is in effect and [Plant
Owner] shall be notified 30 calendar days prior to the cancellation or material
change of any such coverage.  Coverage for the insurance under Section (c) and
(d) above shall be written on a claims made basis provided that if the policy is
not renewed, PAP shall obtain for the benefit of [Plant Owner] an extended
reporting period coverage or “tail” of at least three years past the final day
of coverage of such policy.  PAP shall provide [Plant Owner] with evidence that
such extended reporting period coverage or “tail” has been obtained.  PAP agrees
to ensure that the insurance policies outlined in this Section require the
insurer to waive subrogation against [Plant Owner], the Financing Parties and
their respective Affiliates together with their respective officers, directors,
Affiliates and employees and all such Persons shall be an additional insured as
their interests may appear with respect to all policies procured by PAP.
 
6.2           PAP Insurance Premiums and Deductibles.  All premiums for
insurance coverage procured by PAP pursuant to Section ‎6.1 shall be reimbursed
by [Plant Owner] upon demand.  PAP shall be liable for the payment of all
deductibles on insurance policies obtained pursuant to Section ‎6.1, which
amounts shall not be reimbursed by [Plant Owner], provided that, to the extent
that a claim under a policy described in Section ‎6.1 is attributable to [Plant
Owner]’s (including its employees’ or agents’) gross negligence or willful
misconduct, [Plant Owner] shall be liable for the entire amount of such
deductible.  In no event shall any premiums, deductibles or any losses in excess
of insurance coverage be a reimbursable cost hereunder.
 


 
12

--------------------------------------------------------------------------------

 


ARTICLE VII
INDEMNIFICATION
 
7.1           [Plant Owner]’s Indemnity.  [Plant Owner] shall defend, indemnify
and hold harmless PAP and its Affiliates (and each officer, director, employee,
shareholder, partner, member or agent of PAP and its Affiliates)(each, a “[Plant
Owner] Indemnified Person”) from and against any and all third party claims,
actions, damages, expenses (including reasonable and documented attorneys’ fees
and expenses), losses, settlements or liabilities (collectively, “Liabilities”)
incurred or asserted against any [Plant Owner] Indemnified Person (a) as a
result of any failure on the part of [Plant Owner] to perform [Plant Owner]’s
obligations under this Agreement, or (b) arising out of or in any way connected
with the grossly negligent acts or omissions of [Plant Owner] or its Affiliates.
 
7.2           PAP’s Indemnity.  PAP shall defend, indemnify and hold harmless
[Plant Owner] and its Affiliates (and each officer, director, employee,
shareholder, partner, member or agent of [Plant Owner] and their
Affiliates)(each, a “PAP Indemnified Person”) from and against any and all third
party Liabilities incurred or asserted against any PAP Indemnified Person (a) as
a result of any failure on the part of PAP to perform its obligations under this
Agreement, or (b) arising out of or in any way connected with the grossly
negligent acts or omissions of PAP or its Affiliates.
 
ARTICLE VIII
LIABILITIES OF THE PARTIES
 
8.1           No Consequential or Punitive Damages.  In no event shall either
Party be liable to any other Party by way of indemnity or by reason of any
breach of contract or of statutory duty or by reason of tort (including
negligence or strict liability) or otherwise for any loss of profits, loss of
revenue, loss of use, loss of production, loss of contracts or for any
incidental, indirect, special or consequential or punitive damages of any other
kind or nature whatsoever that may be suffered by such other Party, including
any losses for which such other Party has insurance to the extent proceeds of
insurance have been recovered for such losses.
 
8.2           Breach. Notwithstanding anything to the contrary herein, any
failure, breach or default by [Plant Owner] under this Agreement that is caused
by or is a result of a failure, breach or default by PEI under the Asset
Management Agreement will not be a breach of this Agreement.
 
ARTICLE IX
CONFIDENTIALITY
 
Each Party and its Affiliates shall treat as confidential the data and
information in their possession regarding the Facility, the other Parties or any
Affiliate of any other Party, unless:  (a) the applicable other Party agrees in
writing to the release of such data or information; (b) such data or information
becomes publicly available other than through the wrongful actions of the
disclosing Party or the disclosing Party’s Affiliate; (c) such data or
information was in the possession of the receiving Party or the receiving
Party’s Affiliate prior to receipt thereof from the disclosing Party with no
corresponding confidentiality obligation; or (d) such data or information is
required by Law to be disclosed.  Notwithstanding the generality of the
foregoing, any Party may disclose data and information to (i) the officers,
directors, managers, partners, members, employees and Affiliates of such Party,
but only to the extent such Persons have a need to know such information for
purposes of permitting such Party to perform its obligations hereunder, (ii) any
successors in interest and permitted assigns of such Party, (iii) any actual or
potential Financing Parties or actual or potential lenders to PEI or any
subsidiary thereof, and (iv) any potential equity investors in such Party or its
Affiliates or acquirer or potential acquirer of the Project or all or any of the
equity interests in Newco or any subsidiary thereof; provided, that any Person
who receives confidential data and information pursuant to an exception
contained in clauses (ii) through (iv) of this Article agrees to confidentiality
provisions at least as restrictive as the provisions set forth herein.
 


 
13

--------------------------------------------------------------------------------

 


ARTICLE X
FORCE MAJEURE
 
10.1           Events Constituting Force Majeure.  As used herein, “Force
Majeure Event” means any cause(s) which render(s) a Party wholly or partly
unable to perform its obligations under this Agreement (other than obligations
to make payments when due), and which are neither reasonably within the control
of such Party nor the result of the fault or negligence of such Party, and which
occur despite all reasonable attempts to avoid, mitigate or remedy, and shall
include acts of God, war, riots, civil insurrections, cyclones, hurricanes,
floods, fires, explosions, earthquakes, lightning, storms, chemical
contamination, epidemics or plagues, acts or campaigns of terrorism or sabotage,
blockades, embargoes, accidents or interruptions to transportation not caused by
PAP, trade restrictions, acts of any Governmental Authority after the date of
this Agreement, strikes and other labor difficulties (other than with respect to
its own employees) not caused by PAP, mechanical breakdowns, and other events or
circumstances beyond the reasonable control of such Party.
 
10.2           Effect.  A Party claiming relief as a result of a Force Majeure
Event shall give the other Party written notice within five Business Days of
becoming aware of the occurrence of the Force Majeure Event, or as soon
thereafter as practicable, describing the particulars of the Force Majeure
Event, and will use reasonable efforts to remedy its inability to perform as
soon as possible.  If the Force Majeure Event (including the effects thereof)
continues for fifteen consecutive days, the affected Party shall report to the
other Party the status of its efforts to resume performance and the estimated
date thereof.  If the Force Majeure Event (including the effects thereof)
continues for 180 consecutive days, either Party may terminate this Agreement
for convenience.  If the affected Party was not able to resume performance prior
to or at the time of the report to the other Party of the onset of the Force
Majeure Event, then it will report in writing to the other Party when it is
again able to perform.  If a Party fails to give timely notice, the excuse for
its non-performance shall not begin until notice is given.
 
10.3           Limitations.  Any obligation(s) of a Party (other than an
obligation to make payments when due) may be temporarily suspended during any
period such Party is unable to perform such obligation(s) by reason of the
occurrence of a Force Majeure Event, but only to the extent of such inability to
perform, provided, that:
 
(a)          the suspension of performance is of no greater scope and of no
longer duration than is reasonably required by the Force Majeure Event; and
 
(b)          the Party claiming the occurrence of the Force Majeure Event bears
the burden of proof.
 


 
14

--------------------------------------------------------------------------------

 


ARTICLE XI
DISPUTE RESOLUTION
 
11.1           Attempts to Settle.  In the event that a Dispute between the
Parties arises under, out of or in relation to, this Agreement, the Parties
shall attempt in good faith to settle such Dispute by mutual discussions within
fifteen Business Days after the date that an aggrieved Party gives written
notice of the Dispute to the other Party.  In the event that a Dispute is not
resolved by discussion in accordance with the preceding sentence within the time
period set forth therein, the Parties shall refer the Dispute to their
respective senior officers for further consideration and attempted resolution
within fifteen Business Days after the Dispute has been referred to such
individuals (or such longer period as the Parties may agree).
 
11.2           Resolution by Expert.  If the Parties shall have failed to
resolve the Dispute within fifteen Business Days after the date that the Parties
referred the Dispute to their senior officers, then, provided the Parties shall
so agree, the Dispute may be submitted for resolution by an Expert, such Expert
to be appointed by the mutual agreement of the Parties.  Proceedings before an
Expert shall be held in Sacramento, California (or any other location agreed to
by the Parties).  The Expert shall apply to such proceedings the substantive law
of the State of New York in effect at the time of such proceedings.  The
decision of the Expert shall be final and binding upon the Parties.  In the
event that (a) the Parties cannot agree on the appointment of an Expert within
ten Business Days after the date that the Parties agreed to submit the Dispute
for resolution by the Expert or (b) the Expert fails to resolve such Dispute
within 60 days after the Parties have submitted such Dispute to the Expert, then
any Party may file a demand for arbitration in writing in accordance with
Section ‎11.3.
 
11.3           Arbitration.  Any Dispute that has not been resolved following
the procedures set forth in Section ‎11.1 or ‎11.2 shall be settled by binding
arbitration in Sacramento, California (or any other location agreed to by the
Parties) before a panel of three arbitrators.  Such arbitration shall be
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association as in effect on the date of execution of this
Agreement.  Such arbitration shall be governed by the laws of the State of New
York.  If arbitration proceedings have been initiated pursuant to this
Section ‎11.3 and raise issues of fact or law which, in whole or in part, are
substantially the same as issues of fact or law already pending in arbitration
proceedings involving the applicable Parties, such issues shall be consolidated
with the issues in the ongoing proceedings.  THE PARTIES HEREBY AGREE THAT THE
PROCEDURES SET FORTH IN THIS SECTION ‎11.3 SHALL BE THE EXCLUSIVE DISPUTE
RESOLUTION PROCEDURES APPLICABLE TO ANY DISPUTE, CONTROVERSY OR CLAIM UNDER THIS
AGREEMENT AND, EXCEPT AS SET FORTH IN SECTION ‎11.5, THE PARTIES HEREBY WAIVE
ALL RIGHTS TO A COURT TRIAL OR TRIAL BY JURY WITH RESPECT TO ANY DISPUTE,
CONTROVERSY OR CLAIM UNDER THIS AGREEMENT.
 
11.4           Consequential and Punitive Damages.  Awards of Experts and
arbitral panels shall be subject to the provisions of ‎Article VIII.
 


 
15

--------------------------------------------------------------------------------

 


 
11.5           Finality and Enforcement of Decision.  Any decision or award of
an Expert or a majority of an arbitral panel, as applicable, shall be final and
binding upon the Parties.  Each of the Parties agrees that the arbitral award
may be enforced against it or its assets wherever they may be found and that a
judgment upon the arbitral award may be entered in any court having jurisdiction
thereof.
 
11.6           Costs.  The costs of submitting a Dispute to an Expert shall be
shared equally among the Parties, unless the arbitral panel or the Expert
determines otherwise.  The costs of arbitration shall be paid in accordance with
the decision of the arbitral panel pursuant to the Commercial Arbitration Rules
of the American Arbitration Association as in effect on the date of execution of
this Agreement.
 
11.7           Continuing Performance Obligations.  While a Dispute is pending,
each Party shall continue to perform its obligations under this Agreement,
unless such Party is otherwise entitled to suspend its performance hereunder or
terminate this Agreement in accordance with the terms hereof.
 
ARTICLE XII
MISCELLANEOUS PROVISIONS
 
12.1           Assignment.  No Party shall assign this Agreement or any of its
rights or obligations hereunder without first obtaining the prior written
consent of (a) in the case of [Plant Owner], PAP, or (b) in the case of PAP,
[Plant Owner], provided, that either Party shall be entitled to assign its
rights hereunder (as collateral security or otherwise) for financing purposes
(including a collateral assignment by [Plant Owner] to any Financing Parties)
without the consent of the other Party.
 
12.2           Cooperation in Financing.  PAP shall use its reasonable efforts
to execute, acknowledge and deliver any and all further documents and
instruments, and to take any other actions, which may be necessary to satisfy
the reasonable requests of any Financing Party or prospective Financing Party in
connection with the financing of the Facility.
 
12.3           Not for Benefit of Third Parties.  Except as otherwise expressly
provided in this Agreement, each and every provision hereof is for the exclusive
benefit of the Parties hereto and is not for the benefit of any third party.
 
12.4           Amendments.  No Party hereto shall be bound by any termination,
amendment, supplement, waiver or modification of any term hereof unless such
Party shall have consented thereto in writing.
 
12.5           Survival.  Cancellation, expiration or earlier termination of
this Agreement shall not relieve the Parties of obligations that by their nature
should survive such cancellation, expiration or termination, including remedies,
limitations on liability, promises of payment, indemnity and
confidentiality.  Without limiting the generality of the foregoing, the
following provisions of this Agreement shall survive:  Articles ‎IV, ‎VII,
‎VIII, ‎IX, ‎XI and ‎XII.
 


 
16

--------------------------------------------------------------------------------

 


12.6           No Waiver.  No delay or failure on the part of any Party in
exercising any rights hereunder, and no partial or single exercise thereof,
shall constitute a waiver of such rights or of any other rights hereunder.
 
12.7           Notices.  All notices or other communications which are required
or permitted hereunder shall be in writing and shall be deemed sufficiently
given (a) upon delivery, if delivered personally, (b) the day the notice is
received, if it is delivered by overnight courier or certified or registered
mail, postage prepaid, or (c) upon the effective receipt of electronic
transmission, facsimile, telex or telegram (with effective receipt being deemed
to occur upon the sender’s receipt of confirmation of successful transmission of
such notice or communication), to the addresses set forth below or such other
address as the addressee may have specified in a notice duly given to sender as
provided herein:
 
If to PAP:
 

 
Pacific Ag. Products, LLC
 
c/o Pacific Ethanol, Inc.
 
400 Capitol Mall
 
Suite 2060
 
Sacramento, California 95814
  Attention  Neil Koehler   Telephone: (916) 403-2123   Facsimile:  (916)
446-3936

 
With a copy to:
 

 
Pacific Ethanol, Inc.
 
400 Capitol Mall, Suite 2060
 
Sacramento, California 95814
  Attention
General Counsel
  Telephone:
(916) 403-2130
  Facsimile:
(916) 403-2785

 
If to [Plant Owner]:
 

 
[Plant Owner]
 
c/o JT Miller Group LLC
 
777 Campus Commons Road # 200
 
Sacramento, California 95825
  Attention
John Miller
  Telephone:
(916) 565-7422
  Facsimile:
(916) 565-7423

 
 
 
17

--------------------------------------------------------------------------------

 


12.8           Representations and Warranties.
 
12.8.1           PAP’s Representations and Warranties.  PAP represents and
warrants to [Plant Owner], as of the date hereof, as follows:
 
12.8.1.1                      Due Formation.  PAP (a) is a limited liability
company duly formed and validly existing under the laws of the State of
California, (b) has the requisite power and authority to own its properties and
carry on its business as now being conducted and currently proposed to be
conducted and to execute, deliver and perform its obligations under this
Agreement, and (c) is qualified to do business in every jurisdiction in which
failure so to qualify could be reasonably be expected to have a material adverse
effect on PAP’s ability to perform its obligations hereunder.
 
12.8.1.2                      Authorization; Enforceability.  PAP has taken all
action necessary to authorize it to execute, deliver and perform its obligations
under this Agreement.  This Agreement constitutes a legal, valid and binding
obligation of PAP enforceable in accordance with its terms, subject to
bankruptcy, reorganization, moratorium or other similar laws affecting the
enforcement of the rights of creditors generally and subject to general
principles of equity.
 
12.8.1.3                      No Conflict.  The execution, delivery and
performance by PAP of this Agreement does not and will not (a) violate any Law
applicable to PAP, (b) result in any breach of PAP’s constituent documents or
(c) conflict with, violate or result in a breach of or constitute a default
under any agreement or instrument to which PAP or any of its properties or
assets is bound or result in the imposition or creation of any lien or security
interest in or with respect to any of PAP’s property or assets, other than in
each case any such violations, conflicts, breaches or impositions which could
not be reasonably be expected to have a material adverse effect on PAP’s ability
to perform its obligations hereunder.
 
12.8.1.4                      No Authorization.  No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority
(other than those which have been obtained) is required for the due execution,
delivery and performance by PAP of this Agreement, other than any such
authorizations, approvals or actions the failure of which to obtain could not be
reasonably be expected to have a material adverse effect on PAP’s ability to
perform its obligations hereunder.
 
12.8.1.5                      Litigation.  PAP is not a party to any legal,
administrative, arbitration or other proceeding, and, to PAP’s knowledge, no
such proceeding is threatened, which could be reasonably be expected to have a
material adverse effect on PAP’s ability to perform its obligations hereunder.
 
12.8.2           [Plant Owner]’s Representations and Warranties.  [Plant Owner]
represents and warrants to PAP, as of the date hereof, as follows:
 
12.8.2.1                      Due Formation.  [Plant Owner] (a) is a limited
liability company duly formed and validly existing under the laws of the State
of Delaware, (b) has the requisite power and authority to own its properties and
carry on its business as now being conducted and currently proposed to be
conducted and to execute, deliver and perform its obligations under this
Agreement, and (c) is qualified to do business in the State of California and in
every other jurisdiction in which failure so to qualify could be reasonably be
expected to have a material adverse effect on [Plant Owner]’s ability to perform
its obligations hereunder.
 


 
18

--------------------------------------------------------------------------------

 


12.8.2.2                      Authorization; Enforceability.  [Plant Owner] has
taken all action necessary to authorize it to execute, deliver and perform its
obligations under this Agreement.  This Agreement constitutes a legal, valid and
binding obligation of [Plant Owner] enforceable in accordance with its terms,
subject to bankruptcy, reorganization, moratorium or other similar laws
affecting the enforcement of the rights of creditors generally and subject to
general principles of equity.
 
12.8.2.3                      No Conflict.  The execution, delivery and
performance by [Plant Owner] of this Agreement does not and will not (a) violate
any Law applicable to [Plant Owner], (b) result in any breach of [Plant Owner]’
s constituent documents or (c) conflict with, violate or result in a breach of
or constitute a default under any agreement or instrument to which [Plant Owner]
or any of its properties or assets is bound or result in the imposition or
creation of any lien or security interest in or with respect to any of [Plant
Owner]’s property or assets, other than in each case any such violations,
conflicts, breaches or impositions which could not be reasonably be expected to
have a material adverse effect on [Plant Owner]’s ability to perform its
obligations hereunder.
 
12.8.2.4                      No Authorization.  No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority
(other than those which have been obtained) is required for the due execution,
delivery and performance by [Plant Owner] of this Agreement, other than any such
authorizations, approvals or actions the failure of which to obtain could not be
reasonably be expected to have a material adverse effect on [Plant Owner]’s
ability to perform its obligations hereunder.
 
12.8.2.5                      Litigation.  [Plant Owner] is not a party to any
legal, administrative, arbitration or other proceeding, and, to [Plant Owner]’s
knowledge, no such proceeding is threatened, which could be reasonably be
expected to have a material adverse effect on [Plant Owner]’s ability to perform
its obligations hereunder.
 
12.9            Counterparts and Execution.  This Agreement may be executed in
any number of counterparts and each such counterpart shall be deemed to be an
original instrument, but all such counterparts together shall constitute one and
the same agreement.
 
12.10           Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
the principles of conflicts of laws thereof.
 
12.11           Severability.  In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.  The Parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions, the economic
and practical effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 


 
19

--------------------------------------------------------------------------------

 


 
12.12           Successors and Assigns.  This Agreement shall be binding upon
and shall inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.
 
12.13           Captions; Appendices.  Titles or captions of sections contained
in this Agreement are inserted only as a matter of convenience and for
reference, and in no way define, limit, extend, describe or otherwise affect the
scope of meaning of this Agreement or the intent of any provision hereof.  All
appendices attached hereto shall be considered a part hereof as though fully set
forth herein.
 
 
[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
20

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, this Amended and Restated Corn Procurement and Handling
Agreement has been duly executed by the Parties hereto as of the date first
written above.
 

 
PACIFIC ETHANOL [____________]
           
By:
       
Name:
     
Title:
         

 

 
PACIFIC AG. PRODUCTS, LLC
         
 
By:
/s/ Neil M. Koehler      
Name: Neil M. Koehler
     
Title:   Chief Executive Officer
         

 
 

 
[Signature Page to Corn Procurement Agreement — [Plant Owner]]
 
 
 
 


 
21

--------------------------------------------------------------------------------

 




Exhibit A
 
Corn Specifications
 
A minimum feedstock specification of 54/lb bushel test weight corn containing a
maximum of 15.0% moisture (by weight) and a maximum of 4% broken corn and
foreign material (by weight).
 
National Grain & Feed Association rules for #2 Yellow Corn to apply.
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 



 
 
 
 
Exhibit B
 
Form of PEI Guaranty
 
[Please see attached.]
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


Form of Parent Guaranty (Amended and Restated Corn Procurement and Handling
Agreement)
 
[DATE]
 
Pacific Ethanol [_____________]
c/o JT Miller Group LLC
777 Campus Commons Road # 200
Sacramento, California  95825
Attention:  John Miller
 
Re:
Guaranty of Affiliate Project Party Obligations under Amended and Restated Corn
Procurement and Handling Agreement

 
Ladies and Gentlemen:
 
1.           The Guaranty.  For value received, Pacific Ethanol, Inc., a
corporation organized under the laws of Delaware (the “Guarantor”), hereby
unconditionally and absolutely guarantees the prompt and complete payment and
performance when due, whether by acceleration or otherwise, of all obligations
and liabilities, whether now in existence or hereafter arising (the
“Obligations”), of Pacific Ag. Products, LLC, a California limited liability
company (the “Affiliate Project Party”), to [________], LLC, a Delaware limited
liability company (the “Project Owner”), under that certain Amended and Restated
Corn Procurement and Handling Agreement, dated as of _, 20_ (the “Agreement”);
provided that the Guarantor’s maximum aggregate liability under this Guaranty
shall not exceed the maximum amount which the Affiliate Project Party owes the
Project Owner under the Agreement.
 
Following any demand by the Project Owner for payment hereunder, the Guarantor
shall pay, or cause to be paid, such Obligations within five (5) business days
of receipt of such demand.  Such payments shall be made to:  [Insert Revenue
Account Wire Instructions]
 
The Guarantor’s obligations hereunder are primary obligations of the Guarantor
and are an absolute, unconditional, continuing and irrevocable guaranty of
payment and performance and not of collectibility, and are in no way conditioned
on or contingent upon any attempt to enforce in whole or in part any liabilities
and obligations of the Affiliate Project Party or any other person.  Each
failure by the Guarantor to pay or perform, as the case may be, any amounts due
or any obligations under this Guaranty shall give rise to a separate cause of
action hereunder, and separate suits may be brought hereunder as each cause of
action arises.
 
2.           Waivers; Absolute Obligations.  The Guarantor hereby waives notice
of acceptance of this Guaranty and notice of any obligation or liability to
which it may apply, and waives presentment, demand for payment, protest, notice
of dishonor or non-payment of any such obligation or liability, suit or the
taking of other action by the Project Owner against, and any other notice to,
the Affiliate Project Party, the Guarantor or others, notice of entry into the
Agreement between Affiliate Project Party and Project Owner and of any
amendments, supplements or modifications thereto; or any waiver of consent under
the Agreement, including waivers of the payment and performance of the
obligations thereunder; and any requirement that suit be brought against, or any
other action by the Project Owner be taken against, or any notice of default or
other notice be given to, or any demand be made on the Project Owner or any
other person, or that any other action be taken or not taken as a condition to
the Guarantor’s liability for the Obligations under this Guaranty or as a
condition to the enforcement of this Guaranty against the Guarantor.
 


 
B-2

--------------------------------------------------------------------------------

 


The Project Owner may at any time and from time to time without notice to or
consent of the Guarantor and without impairing or releasing the obligations of
the Guarantor hereunder:  (1) agree with the Affiliate Project Party to make any
change in the terms of any obligation or liability of the Affiliate Project
Party to the Project Owner, (2) take or fail to take any action of any kind in
respect of any security for any obligation or liability of the Affiliate Project
Party to the Project Owner, (3) exercise or refrain from exercising any rights
against the Affiliate Project Party or others, or (4) compromise or subordinate
any obligation or liability of the Affiliate Project Party to the Project Owner
including any security therefor.
 
The liability of the Guarantor under this Guaranty shall be absolute and
unconditional irrespective of:
 
 
(a)
any lack of validity or enforceability of or defect or deficiency applicable to
the Affiliate Project Party in the Agreement or any other documents executed in
connection with the Agreement; or

 
 
(b)
any modification, extension or waiver of any of the terms of the Agreement; or

 
 
(c)
any change in the time, manner, terms or place of payment of or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to departure from the Agreement or any other agreement or instrument
executed in connection therewith; or

 
 
(d)
failure, omission, delay, waiver or refusal by the Project Owner to exercise, in
whole or in part, any right or remedy held by the Project Owner with respect to
the Agreement or any transaction under the Agreement; or

 
 
(e)
any change in the existence, structure or ownership of the Guarantor or the
Affiliate Project Party or Project Owner, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Affiliate Project Party
or its assets; or

 
 
(f)
any defense arising by reason of any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any person, including any discharge of, or bar or stay
against collecting, all or any part of the amounts due under this Guaranty (or
any interest on all or any part of the amounts due under this Guaranty) in or as
a result of any such proceeding, any failure of the Project Owner to file a
claim in any such proceeding, or the occurrence of any of the
following:  (i) the election by the Project Owner, in any bankruptcy proceeding
of any person, of the application or non-application of Section 1111(b)(2) of
Title 11 of the United States Code entitled “Bankruptcy” (together with any
successor statute, and all rules promulgated thereunder, the “Bankruptcy Code”),
(ii) any extension of credit or the grant of any lien or encumbrance under
Section 364 of the Bankruptcy Code, (iii) any use of cash collateral under
Section 363 of the Bankruptcy Code, or (iv) any agreement or stipulation with
respect to the provision of adequate protection in any bankruptcy proceeding of
any person; or

 


 
B-3

--------------------------------------------------------------------------------

 


 
(g)
any duty on the part of the Project Owner to disclose to the Guarantor any facts
the Project Owner may now or hereafter know about the Affiliate Project Party,
regardless of whether the Project Owner has reason to believe that any such
facts materially increase the risk beyond that which the Guarantor intends to
assume, or have reason to believe that such facts are unknown to the Guarantor,
or have a reasonable opportunity to communicate such facts to the Guarantor,
since the Guarantor acknowledges that the Guarantor is fully responsible for
being and keeping informed of the financial condition of the Affiliate Project
Party and of all circumstances bearing on the risk of non-payment of any amounts
due or non-performance of any obligations under this Guarantor.

 
Without limiting the foregoing, the Guarantor hereby unconditionally and
irrevocably waives and relinquishes, to the maximum extent permitted by
applicable laws, all rights and remedies accorded to sureties or guarantors and
agrees not to assert or take advantage of any such rights or remedies.
 
3.           Bankruptcy Waivers.  The Guarantor hereby irrevocably waives, to
the extent it may do so under applicable laws, any protection to which it may be
entitled under Sections 365(c)(1), 365(c)(2) and 365(e)(2) of the Bankruptcy
Code or equivalent provisions of the laws or regulations of any other
jurisdiction with respect to any proceedings, or any successor provision of law
of similar import, in the event of any Act of Insolvency (as defined in the
Agreement) with respect to the Project Owner or the Affiliate Project Party or
any other guarantor or surety.  Specifically, in the event that the trustee (or
similar official) in an Act of Insolvency with respect to the Affiliate Project
Party or any other guarantor or surety or the debtor-in-possession takes any
action (including the institution of any action, suit or other proceeding for
the purpose of enforcing the rights of the relevant Borrower(s), or any other
guarantor or surety under this Guaranty), the Guarantor shall, to the fullest
extent it may do so under applicable law, not assert any defense, claim or
counterclaim denying liability hereunder on the basis that this Guaranty is an
executor contract or a “financial accommodation” that cannot be assumed,
assigned or enforced or on any other theory directly or indirectly based on
Sections 365(c)(1), 365(c)(2) or 365(e)(2) of the Bankruptcy Code, or equivalent
provisions of the law or regulations of any other jurisdiction with respect to
any proceedings or any successor provision of law of similar import.  If an Act
of Insolvency with respect to the Affiliate Project Party or any other guarantor
or surety shall occur, the Guarantor agrees, after the occurrence of such Act of
Insolvency, to reconfirm in writing, to the extent permitted by applicable laws,
its pre-petition waiver of any protection to which it may be entitled under
Sections 365(c)(1), 365(c)(2) and 365( e)(2) of the Bankruptcy Code or
equivalent provisions of the laws or regulations of any other jurisdiction with
respect to proceedings and, to give effect to such waiver, the Guarantor
consents, to the fullest extent it may do so under applicable law, to the
assumption and enforcement of each provision of this Guaranty by the
debtor-in-possession or the trustee in bankruptcy of the Affiliate Project Party
or of any other guarantor or surety, as the case may be.
 


 
B-4

--------------------------------------------------------------------------------

 


4.           No Assignment.  The Guarantor may not assign its rights nor
delegate its obligations under this Guaranty, in whole or in part, without prior
written consent of the Project Owner, and any purported assignment or delegation
absent such consent is void, except for an assignment and delegation of all of
the Guarantor’s rights and obligations hereunder in whatever form the Guarantor
determines may be appropriate to a partnership, corporation, trust or other
organization in whatever form that succeeds to all or substantially all of the
Guarantor’s assets and business and that assumes such obligations by contract,
operation of law or otherwise.  Upon any such delegation and assumption of
obligations, the Guarantor shall be relieved of and fully discharged from all
obligations hereunder, whether such obligations arose before or after such
delegation and assumption.  The Project Owner may, upon notice to the Guarantor,
assign its rights hereunder (including any collateral assignment) without the
consent of Guarantor to any person to which it assigns its interests in the
Agreement.
 
5.           Representations and Warranties.  The Guarantor hereby represents
and warrants for itself, as of the date hereof, that:
 
 
(a)
it is duly organized and validly existing under the laws of its jurisdiction of
incorporation, has the corporate power and has obtained all required
governmental approvals to comply with and perform its respective obligations
under and enter into this Guaranty;

 
 
(b)
this Guaranty has been duly authorized and executed by it and constitutes its
valid and legally binding obligation enforceable in accordance with its terms,
except as enforceability hereof may be limited by bankruptcy, moratorium,
insolvency or other similar laws affecting the enforcement of creditor’s rights
generally;

 
 
(c)
neither the execution and delivery of this Guaranty nor the compliance with its
terms will conflict with or result in a breach of any of the terms, conditions
or provisions of, or constitute a default or require any consent which has not
been obtained under, any indenture, mortgage, agreement or other instrument or
arrangement to which it is a party or by which it or any of its properties or
assets are bound, or violate any of the terms or provisions of its
organizational documents (including its bylaws) or any governmental approval,
judgment, decree or order or any other applicable law;

 
 
(d)
it is, and after giving effect to the transactions contemplated under this
Guaranty will be, solvent; and

 
 
(e)
it is not executing this Guaranty with any intention to hinder, delay or defraud
any of its present or future creditor or creditors.

 
6.           Subrogation.  Notwithstanding any payment or payments made by the
Guarantor or the exercise by the Project Owner of any of the remedies provided
under this Guaranty or any set-off or application of funds of the Guarantor by
the Project Owner, the Guarantor hereby waives all rights of subrogation with
respect to payments made under this Guaranty until all of the Obligations have
been paid in full.  Notwithstanding the foregoing, if any amount shall be paid
to the Guarantor on account of such subrogation, such amount shall be held by
the Guarantor in trust for the Project Owner, segregated from other funds of the
Guarantor, and shall be turned over to the Project Owner, in the exact form
received by the Guarantor (or duly endorsed by the Guarantor to the Project
Owner, if required) to be applied against such amounts in such order as the
Project Owner may elect.
 


 
B-5

--------------------------------------------------------------------------------

 


7.           Notices.  All demands, notices and other communications provided
for hereunder shall, unless otherwise specifically provided herein, (a) be in
writing addressed to the party receiving the notice at the address set forth
below or at such other address as may be designated by written notice, from time
to time, to the other party, and (b) be effective upon receipt, when mailed by
U.S. mail, registered or certified, return receipt requested, postage prepaid,
facsimile or personally delivered.  Notices shall be sent to the following
addresses:
 
 
If to Project Owner:

 

 
 
Pacific Ethanol [___________]

 
 
c/o JT Miller Group LLC

 
 
777 Campus Commons Road # 200

 
 
Sacramento, California  95825
Attention:     John Miller

 
 
If to Guarantor:

 

 
 
Pacific Ethanol, Inc.

 
 
400 Capitol Mall, Suite 2060

 
 
Sacramento, California 95814

 
Attention:     Neil Koehler
Telephone:   (530) 750-3017
Facsimile:      (530) 309-4172

 
 
with a copy to

 
 
Pacific Ethanol, Inc.

 
4060 Capital Mall, Suite 2060

 
Sacramento, CA 95814

 
Attn:      General Counsel

 
Phone:   (916) 403-2130

 
Fax:        (916) 446-3937

 
8.           Cumulative Remedies; Benefits.  No failure by the Project Owner to
exercise, and no delay by the Project Owner in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.  Nothing in this Guaranty,
express or implied, shall give to any person, other than the parties hereto, and
each of their successors and permitted assigns under this Guaranty, any benefit
or any legal or equitable right or remedy under this Guaranty.
 


 
B-6

--------------------------------------------------------------------------------

 


9.           Reinstatement.  This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Obligations are annulled, set aside, invalidated, declared to be fraudulent or
preferential, rescinded or must otherwise be returned, refunded or repaid by
Project Owner upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Affiliate Project Party or any other guarantor, or upon or
as a result of the appointment of a receiver or conservator of, or trustee for
the Affiliate Project Party or any other guarantor or any substantial part of
its property or otherwise, all as though such payment or payments had not been
made.
 
10.           Governing Law, etc.  (A)     THIS GUARANTY SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
(B)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTY SHALL
AFFECT ANY RIGHT THAT ANY OF THE PARTIES HERETO MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS GUARANTY IN THE COURTS OF ANY
JURISDICTION.
 
(C)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
11.           Termination.  This Guaranty shall terminate on the earlier of
(i) date the Agreement terminates in accordance with the terms thereof and
(ii) the date on which the Affiliate Project Party ceases to be an Affiliate of
Guarantor.
 


 
B-7

--------------------------------------------------------------------------------

 


12.           Survivability.  If any provision of this Guaranty is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Guaranty shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
13.           Counterparts.  This Guaranty may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Guaranty shall become effective when it has been executed
by each of the parties hereto.  Delivery of an executed counterpart of a
signature page of this Guaranty by telecopy or portable document format (“pdf’)
shall be effective as delivery of a manually executed counterpart of this
Guaranty.
 


 


 


 
[Signature Page Follows]
 



 


 
B-8

--------------------------------------------------------------------------------

 


 

 
Very truly yours,
 
PACIFIC ETHANOL, INC.
         
 
By:
/s/ Neil Koehler
     
Name: Neil M. Koehler
     
Title:   Chief Executive Officer
         



 
Acknowledged and Accepted by:
 
PACIFIC ETHANOL [___________]
 
By:
   

 
Name:

 
Title:







 
B-9

--------------------------------------------------------------------------------

 


Exhibit C
 
Operating Protocol
 


Pacific Ethanol [_______], LLC ([PLANT OWNER]) will by the end of day Monday
each week submit to Pacific Agricultural Products, LLC (PAP) a twelve week corn
consumption forecast, (see attached example) that includes weekly consumption
and scheduled maintenance downtime. [PLANT OWNER] will promptly notify PAP of
any unscheduled downtime or other event or circumstance that will affect
forecasted consumption.


PAP will during the 1" week of each month submit to [PLANT OWNER] a monthly
train/truck schedule for the next month. Changes to the monthly train/truck
schedule will be communicated to [PLANT OWNER] as the changes are identified.








 
EX C-1

--------------------------------------------------------------------------------

 


Exhibit D
 
Benchmarking
 
[Please see attached.]
 


 






 
 

--------------------------------------------------------------------------------

 


 

  PEHC Commodity Price Benchmark Example   June 10, 2011

 
BENCHMARK
 
We propose the following example benchmarks and monitor criteria. Modifications
to the benchmarks are expected to be made periodically as appropriate to reflect
with changes in commodity market environments and in company purchase/sales
contract pricing mechanisms.     
 
Commodity/Facility
PEHC actual data
Benchmark
Market Data Provider
 
Possible  Discrepancy Reasons/Noises
ETHANOL
         
  PECOL
Netback ethanol
OPIS Pacific Northwest
Posting as provided by
a)
Fixed price contracts
  sales price   Oil Price b) 
Other Price index
  PEMV
Netback ethanol
OPIS Chicago
Information Service c)
Shipments distribution in a highly volatile market
  sales price   (OPIS)   d)  Other accounting adjustments items 
  PES
Netback ethanol
OPIS LA CI-90
   
 
  sales price        
CORN
         
  ALL
Corn CBOT
Delivered basis = FOB
Trade West report
a)
Fixed futures as a result of hedge  
  equivalent Midwest + freight   b)
Contracts based on corn futures other than nearby futures (Usually, this happens
a couple of weeks before current future contract expires
        c)
Uneven distribution of corn consumptions (such as shut down) in a highly
volatile market
WDG/Syrup
         
  ALL
Plant co-product
WDG Value as a % of
FC Stone Co-product
a)
Fixed price contracts
  netback Plant delivered corn on report
b)
Hedge activities     DDG equivalent basis   c)
WDG freight



 
 
EX D-2

--------------------------------------------------------------------------------

 
 

  PEHC Commodity Price Benchmark Example   June 10, 2011

 
ETHANOL  
 

             
Plant Sales
Netback
 
Basis
(netback)
Benchmark
Actual vs.
Benchmark
PECOL
 
OPIS PNW
     
Jan-11
2.42
2.42
(0.04)
2.38
1.4%
Feb-11
2.45
2.50
(0.04)
2.46
-0.2%
Mar-11
2.60
2.63
(0.04)
2.59
0.5%
Apr-11
2.73
2.76
(0.04)
2.72
0.2%
           
PEMV
 
OPIS Chicago
     
Jan-11
2.38
2.32
0.01
2.33
2.1%
Feb-11
2.47
2.43
0.01
2.44
1.5%
Mar-11
2.54
2.50
0.01
2.51
1.2%
Apr-11
2.65
2.65
0.01
2.66
-0.2%
           
PES
 
OPISLA CI-90
     
Jan-11
2.47
2.46
(0.01)
2.45
1.0%
Feb-11
2.57
2.53
(0.01)
2.52
2.1%
Mar-11
2.68
2.66
(0.01)
2.65
0.9%
Apr-11
2.80
2.80
(0.01)
2.79
0.1%



 
 
EX D-3

--------------------------------------------------------------------------------

 
  

  PEHC Commodity Price Benchmark Example   June 10, 2011

 
CORN

             
Plant CBOT
Equivalent
Plant basis
Plant Actual Corn
dlvd $/bu
Market
Actual vs.
Market
PECOL
         
Jan-11
6.27
0.563
6.83
7.18
(0.35)
Feb-11
6.56
0.595
7.15
7.74
(0.59)
Mar-11
6.68
0.519
7.20
7.64
(0.44)
Apr-11
7.22
0.496
7.71
8.35
(0.64)
           
PEMV
         
Jan-11
6.34
0.650
6.99
7.04
(0.06)
Feb-11
6.87
0.650
7.52
7.60
(0.08)
Mar-11
6.90
0.563
7.46
7.50
(0.04)
Apr-11
7.38
0.639
8.02
8.20
(0.18)
           
PES
         
Jan-11
6.22
0.656
6.88
7.18
(0.30)
Feb-11
6.76
0.663
7.42
7.74
(0.32)
Mar-11
6.74
0.619
7.36
7.65
(0.28)
Apr-11
7.21
0.687
7.90
8.36
(0.46)



 
 
EX D-4

--------------------------------------------------------------------------------

 
 

  PEHC Commodity Price Benchmark Example   June 10, 2011

 
CO PRODUCTS  

             
Plant Co-product
$/ton Netback
Plant Co-product
DM
Plant Actual Corn
dlvd $/bu
Plant Actual Corn
dlvd $/ton
WDG Value
% of Corn (1)
PECOL
         
Jan-11
56.62
30%
6.83
243.91
69.2%
Feb-11
56.85
30%
7.15
255.37
66.4%
Mar-11
60.80
31%
7.20
257.06
68.0%
Apr-11
61.97
31%
7.71
275.44
65.3%
           
PEMV
         
Jan-11
61.90
32%
6.99
249.48
70.5%
Feb-11
67.04
32%
7.52
268.48
71.0%
Mar-11
69.53
32%
7.46
266.45
74.3%
Apr-11
71.74
32%
8.02
286.40
70.5%
           
PES
         
Jan-11
59.21
33%
6.88
245.68
65.4%
Feb-11
59.94
33%
7.42
264.98
61.4%
Mar-11
67.17
33%
7.36
262.95
70.3%
Apr-11
71.47
32%
7.90
282.00
70.5%



 
(1)DDG equivalent, adjusted to standard 90% dry matter



 
 
 
EX D-5

--------------------------------------------------------------------------------